FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT MITCHELL,                                 No. 10-35081

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05504-RBL

  v.
                                                 MEMORANDUM *
ROBERT W. POWERS, Ph.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                            Submitted January 10, 2011 **


Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Washington state prisoner Robert Mitchell appeals pro se from the district

court’s judgment dismissing his civil rights action under 28 U.S.C. § 1915(e)(2).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a judgment of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005), and for

abuse of discretion the denial of leave to amend, Chodos v. West Publ’g Co., 292

F.3d 992, 1003 (9th Cir. 2002). We affirm.

      After giving Mitchell specific notice of the deficiencies in his original

complaint and leave to amend, the district court properly dismissed Mitchell’s

action because the amended complaint contained the same deficiencies as the

original complaint as well as new deficiencies, including putative class action

allegations. See Chodos, 292 F.3d at 1003 (no abuse of discretion to dismiss action

after plaintiff failed to cure deficiencies of which court had notified him); see also

Gilbertson v. Albright, 381 F.3d 965, 975 (9th Cir. 2004) (en banc) (circumstances

under which abstention under Younger v. Harris, 401 U.S. 37 (1971), is

appropriate); C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir.

1987) (pro se litigant may not appear as an attorney for others); Arnold v. Int’l Bus.

Machs., 637 F.2d 1350, 1355 (9th Cir. 1981) (to bring section 1983 claim, plaintiff

must link each named defendant with some affirmative act or omission that

demonstrates a violation of plaintiff’s constitutional rights).

      Mitchell’s remaining contentions are without merit.

      AFFIRMED.




                                           2                                      10-35081